I concur because in my opinion the complaint shows that the conveyance by the plaintiff to the defendant of the undivided interest in the real property therein described was made in this state, and that it was voluntary and unconditional, and not because of or pursuant to the laws of the cantons of Switzerland or the republic of France. The defendant's management, control and ownership of such interest in said real property arises from said voluntary conveyance and not from the marriage relation or the laws of said cantons or republic.